DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This action is responsive to the SECOND PRELIMINARY AMENDMENT filed on 03/01/2021. Claims 91, 92, & 99-135 are pending, and have been examined on the merits.  

Drawings
3.         The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) for the following reasons:
The drawings do not include reference character “20” for the “proximal end 20” mentioned in the as-filed description at, e.g., ¶’s [0067] and [0082].
4.         Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claims 91, 92, & 99-135 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
7.	Claim 91 recites the limitation “the at least one fluid lumen” in line 9.  This recitation renders the claim indefinite, as it is not clear whether this recitation is referring to the “at least one fluid delivery lumen” previously recited in lines 5-6 of the claim, or the “at least one fluid return lumen” previously recited in line 6 of the claim.  Clarification is required. 
8.	Claim 91 recites the limitation “wherein cooling fluid is circulated” in line 13.  This recitation renders the claim indefinite, as it is not clear whether the recited “cooling fluid” is the same “cooling fluid” previously recited in line 8 of the claim, or a separate/additional cooling fluid.  Clarification is required. 
9.	Claim 91 recites the limitation “a reservoir for storing a volume of cooling fluid” in lines 16-17.  This recitation renders the claim indefinite, as it is not clear whether the recited “cooling fluid” is the same “cooling fluid” previously recited in line 8 of the claim, or line 13 of the claim, or a separate/additional cooling fluid.  Clarification is required. 
10.	Claims 92 & 99-135 are rejected as ultimately depending from a claim (claim 91) rejected under 35 U.S.C. 112(b).
11.	Claim 100 recites the limitation “the guidewire is generally radially centered” in lines 2-3.  The term “generally” is a relative term which renders the claim indefinite.  The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required. 
12.	Claim 113 recites the limitation “the guidewire lumen” in line 2.  There is insufficient antecedent basis for this recitation in the claim.
13.	Claim 117 recites the limitation “a delivery lumen” in lines 1-2, and “a return lumen” in line 2.  These recitations render the claim indefinite, as it is not clear whether the recited “a delivery lumen” and “a return lumen” are intended to respectively comprise the “at least one fluid delivery lumen” and the “at least one fluid return lumen” recited in independent claim 91 (from which claim 117 depends), or separate/additional lumens.  Clarification is required. 
14.	Claims 118-131 are rejected as ultimately depending from a claim (claim 117) rejected under 35 U.S.C. 112(b).
15.	Claim 129 recites the limitation “sufficient force” in line 2.  The term “sufficient” is a relative term which renders the claim indefinite.  The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required. 
16.	Claim 133 recites the limitation “sized to store sufficient cooling fluid” in lines 1-2.  The term “sufficient” is a relative term which renders the claim indefinite.  The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required. 




Claim Rejections - 35 USC § 103
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
19.	Claims 91, 92, 99, 102-104, 107-109, 112, 113, 115-120, 122, 127, & 133-135 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0058711 to Harhen et al. (“Harhen”) in view of U.S. Patent Application Publication No. 2012/0004656 to Jackson et al. ("Jackson").
20.	Regarding claim 91, Harhen teaches a method of intraluminally [e.g., ¶’s [0011], [0016], [0027]] ablating nerve tissue [e.g., ¶’s [0016], [0029]-[0031]] using an ultrasound-based ablation system [e.g., Abstract, ¶’s [0011], [0013], [0039], [0048]], the method comprising: 
advancing a catheter [multi-lumen catheter (716) – ¶[0025], FIG. 1] of the ablation system intraluminally [e.g., ¶’s [0011], [0016], [0027]] to a target anatomical location of a subject [e.g., ¶’s [0016], [0029]-[0031]], wherein the ablation system comprises a balloon [lens balloon (717) - ¶[0026]; FIG. 1] positioned at a distal end of the catheter [near distal end (709) – see FIG. 1], an interior of the balloon [(717)] being in fluid communication with at least one fluid delivery lumen and at least one fluid return lumen of the catheter [see ¶[0038] (“In additional variants, the liquids, which are used to inflate the balloons in the embodiments discussed above, can also serve as temperature control media. The source of liquid used to inflate a balloon may include a pump for circulating the liquid into the interior space of the balloon through one lumen and withdrawing the liquid through the other lumen while maintaining the liquid in the balloon under the desired pressure”)], wherein an ultrasound transducer [ultrasonic transmitter or emitter (720) - ¶’s [0025], [0039], & FIGS. 1-3, 7-10] is positioned within the interior of the balloon [see ¶[0026] (“A lens balloon 717 surrounds the emitting element 720…”); FIG. 1]; 
circulating cooling fluid [e.g., ¶[0038]] through the interior of the balloon [(717)] by transferring cooling fluid from a… pump through the at least one fluid lumen of the catheter and transferring cooling fluid away from the interior of the balloon through the at least one fluid return lumen [see ¶[0038] (“The source of liquid used to inflate a balloon may include a pump for circulating the liquid into the interior space of the balloon through one lumen and withdrawing the liquid through the other lumen while maintaining the liquid in the balloon under the desired pressure”)]; and 
activating the ultrasound transducer [(720)] positioned within the balloon [(717)] to ablate nerve tissue adjacent to the target anatomical location of the subject [e.g., Abstract, ¶’s [0016],  [0028]], wherein cooling fluid is circulated adjacent to the ultrasound transducer [(720)] within the balloon [(717)] when the ultrasound transducer [(720)] is activated [see ¶[0038] (“Liquid circulation also serves to cool the ultrasonic element”); see also ¶’s [0041], [0042], [0044],[0047]]; 
wherein the… pump comprises a reservoir [liquid source - ¶[0038]] for storing a volume of cooling fluid [as broadly as claimed, see ¶[0047] which describes cooling fluid sufficient for an ablation procedure lasting for periods of several minutes].
	SYRINGE PUMP & MOVABLE MEMBER
	While, as noted above, Harhen teaches a pump, Harhen does not explicitly teach that the pump comprises a “syringe pump,” nor does Harhen teach:
a movable member configured to move within an interior of the reservoir in order to transfer cooling fluid through the at least one fluid lumen of the catheter to the balloon.
	Jackson, in a similar field of endeavor, teaches a device for delivery of energy to tissue in a lumen [¶[0015]], including a fluid transfer device (for infusion of an expansion medium into a balloon) comprising a syringe pump [a calibrated syringe driven by stepper motor - see ¶[0050]], wherein the syringe pump comprises a reservoir [syringe] for storing a volume of cooling fluid and a movable member [plunger/slide of syringe] configured to move within an interior of the reservoir [moves within syringe] in order to transfer cooling fluid through the at least one fluid lumen of the catheter to the balloon [see ¶[0050] (“The expansion medium may alternatively comprise an incompressible fluid, such as water, saline solution, or the like. Infusion of the expansion medium into the sizing balloon may be accomplished by a positive displacement device such as a fluid-infusion pump or calibrated syringe driven by stepper motor or by hand”)].
	Given that Harhen already teaches that the liquids, which are used to inflate the balloons in the described embodiments can also serve as temperature control media [see ¶[0038]], it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the pump of Harhen with the known calibrated syringe pump of Jackson (described, as noted above, as infusing an expansion medium into a balloon) so as to pump/circulate fluid in a more controlled manner.  Further, such a modification amounts merely to the substitution of one known fluid transfer device for another, yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
21.	Regarding claim 92, the combination of Harhen and Jackson teaches all of the limitations of claim 91 for the reasons set forth in detail (above) in the Office Action.  
Jackson further teaches wherein the movable member is coupled to a motor for selectively advancing the movable member relative to the reservoir [¶[0050]].
22.	Regarding claim 99, the combination of Harhen and Jackson teaches all of the limitations of claim 91 for the reasons set forth in detail (above) in the Office Action.  
Harhen further teaches wherein the ultrasound transducer comprises a guidewire lumen, and wherein advancing the catheter of the ablation system intraluminally to the target anatomical location of the subject comprises advancing the catheter over a guidewire via the guidewire lumen [¶[0046]]. 
23.	Regarding claim 102, the combination of Harhen and Jackson teaches all of the limitations of claim 91 for the reasons set forth in detail (above) in the Office Action.  
Harhen further teaches wherein circulating cooling fluid through the interior of the balloon inflates the balloon [¶[0038]]. 
24.	Regarding claim 103, the combination of Harhen and Jackson teaches all of the limitations of claim 91 for the reasons set forth in detail (above) in the Office Action.  
Harhen further teaches wherein circulating cooling fluid through the interior of the balloon maintains a desired temperature threshold along a wall of the target anatomical location of the subject while allowing a higher temperature profile a particular distance radially away from the wall of the target anatomical location [e.g., ¶’s [0013], [0028], [0032]].
25.	Regarding claim 104, the combination of Harhen and Jackson teaches all of the limitations of claim 91 for the reasons set forth in detail (above) in the Office Action.  
Harhen further teaches wherein the ablation system comprises a backing member extending through the ultrasound transducer [internal structure (1710) comprising inner support tube (1712) and outer support tube (1714) extends through the ultrasound transducer - ¶’s [0039]-[0040], and [0046]].
26.	Regarding claim 107, the combination of Harhen and Jackson teaches all of the limitations of claim 104 for the reasons set forth in detail (above) in the Office Action.  
Harhen further teaches electrically coupling the backing member [internal structure (1710) comprising inner support tube (1712) and outer support tube (1714) which are formed from a metallic, electrically conductive material - ¶[0039]] to the ultrasound transducer via a stand-off assembly [shoulders (1730, 1732) - ¶’s [0039] & [0040]] [see [¶[0043]].
27.	Regarding claim 108, the combination of Harhen and Jackson teaches all of the limitations of claim 91 for the reasons set forth in detail (above) in the Office Action.  
Harhen further teaches wherein activating the ultrasound transducer comprises selectively activating one or more electrodes [as broadly as claimed, activating electrodes (1707) & (1708) - see ¶’s [0039], [0043]] of the ultrasound transducer to emit acoustic energy to ablate nerve tissue adjacent to the target anatomical location of the subject [e.g, ¶[0043]].
28.	Regarding claim 109, the combination of Harhen and Jackson teaches all of the limitations of claim 91 for the reasons set forth in detail (above) in the Office Action.  
Harhen further teaches supplying electrical power to the ultrasound transducer via an electrical cable electrically coupled to the ultrasound transducer [see ¶[0043]] and a generator [conventional ultrasonic-frequency driver - ¶[0043]].
29.	Regarding claim 112, the combination of Harhen and Jackson teaches all of the limitations of claim 109 for the reasons set forth in detail (above) in the Office Action.  
Harhen further teaches electrically coupling a connector of the electrical cable to an electrode of the ultrasound transducer without physically attaching the connector to an outer surface of the ultrasound transducer [as broadly as currently claimed, a connection to interior electrode (1707) does not contact an outer surface of the ultrasound transducer - ¶’s [0039], [0043]]. 
30.	Regarding claim 113, the combination of Harhen and Jackson teaches all of the limitations of claim 91 for the reasons set forth in detail (above) in the Office Action.  
Harhen further teaches preventing cooling fluid from entering the guidewire lumen [¶[0046]] when cooling fluid is circulated adjacent the ultrasound transducer within the balloon [internal structure (1710) comprising inner support tube (1712) and outer support tube (1714) extends through the ultrasound transducer (¶’s [0039]-[0040], and [0046]) and serves as a fluid barrier between fluid circulated within the balloon interior and the central opening (see ¶’s [0039]-[0042], and FIGS. 7-10)]. 
31.	Regarding claim 115, the combination of Harhen and Jackson teaches all of the limitations of claim 91 for the reasons set forth in detail (above) in the Office Action.  
Harhen further teaches centering the ultrasound transducer within the balloon [FIG. 1] to provide an evenly distributed acoustic energy profile in a radial direction from the ultrasound transducer [e.g., ¶’s [0028], [0033]].
32.	Regarding claim 116, the combination of Harhen and Jackson teaches all of the limitations of claim 91 for the reasons set forth in detail (above) in the Office Action.  
Harhen further teaches reflecting ultrasonic energy generated along an interior surface of the ultrasound transducer radially outwardly from the ultrasound transducer [e.g., ¶’s [0028], [0033], [0039], [0043], [0044]].
33.	Regarding claim 117, the combination of Harhen and Jackson teaches all of the limitations of claim 91 for the reasons set forth in detail (above) in the Office Action.  
Harhen further teaches wherein the at least one fluid lumen comprises a delivery lumen and a return lumen for supplying and returning cooling fluid to and from, respectively, the balloon [¶[0038]]. 
34.	Regarding claim 118, the combination of Harhen and Jackson teaches all of the limitations of claim 117 for the reasons set forth in detail (above) in the Office Action.  
Harhen further teaches wherein circulating the cooling fluid comprises circulating the cooling fluid at a target flowrate through the balloon interior [as broadly as claimed, Harhen teaches maintaining a flow rate of a few ml per minute for periods of several minutes - ¶[0047]].
35.	Regarding claim 119, the combination of Harhen and Jackson teaches all of the limitations of claim 118 for the reasons set forth in detail (above) in the Office Action.  
Harhen further teaches wherein, when circulating the cooling fluid, the target flowrate is sustained through the ablation system without over-pressurizing the balloon [as broadly as claimed, Harhen teaches maintaining a desired pressure - ¶[0038]].
36.	Regarding claim 120, the combination of Harhen and Jackson teaches all of the limitations of claim 118 for the reasons set forth in detail (above) in the Office Action.  
Harhen further teaches wherein, when circulating the cooling fluid, internal pressure in the balloon is sustained [as broadly as claimed, Harhen teaches maintaining a desired pressure - ¶[0038]].
37.	Regarding claim 122, the combination of Harhen and Jackson teaches all of the limitations of claim 117 for the reasons set forth in detail (above) in the Office Action.  
Harhen teaches wherein the delivery lumen and the return lumen are operated simultaneously to circulate cooling fluid through the balloon [¶[0038]] at a target flowrate [¶[0047]] when the ultrasound transducer is activated [¶’s [0038], [0044], [0047]].  
38.	Regarding claim 127, the combination of Harhen and Jackson teaches all of the limitations of claim 117 for the reasons set forth in detail (above) in the Office Action.  
The combination of Harhen and Jackson does not teach:
wherein the delivery lumen and the return lumen each has a cross-sectional area greater than 0.00012 square inches.  
	However, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Harhen and Jackson such that the delivery lumen and the return lumen each has a cross-sectional area greater than 0.00012 square inches, since Applicant has not disclosed that this particular dimension solves any stated problem or presents a novel or unexpected result over the lumens of Harhen.  Still further, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In this instant case, there is no evidence of record that a device having the claimed relative dimensions would perform any differently than the prior art device of Harhen. 
39.	Regarding claim 133, the combination of Harhen and Jackson teaches all of the limitations of claim 91 for the reasons set forth in detail (above) in the Office Action.  
Harhen further teaches wherein the reservoir is sized to store sufficient cooling fluid for an entire ablation procedure [as broadly as claimed, and as best understood, see ¶[0047] which describes cooling fluid sufficient for an ablation procedure lasting for periods of several minutes].
40.	Regarding claim 134, the combination of Harhen and Jackson teaches all of the limitations of claim 91 for the reasons set forth in detail (above) in the Office Action.  
Harhen further teaches wherein the balloon is a compliant balloon [e.g., ¶[0027]].   
41.	Regarding claim 135, the combination of Harhen and Jackson teaches all of the limitations of claim 91 for the reasons set forth in detail (above) in the Office Action.  
Harhen further teaches actively cooling the cooling fluid [¶[0038]]. 

42.	Claim 100 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Harhen and Jackson, as applied to claim 99 above, and further in view of U.S. Patent No. 5,327,885 to Griffith ("Griffith ‘885").
43.	Regarding claim 100, the combination of Harhen and Jackson teaches all of the limitations of claim 99 for the reasons set forth in detail (above) in the Office Action.  
The combination of Harhen and Jackson does not, however, teach:
wherein advancing the catheter over the guidewire comprises advancing the catheter over the guidewire such that the guidewire is generally radially centered along the distal end of the catheter, and eccentrically located within the catheter relative to a center axis of the catheter proximal to the distal end of the catheter.
Griffith ‘885, in a similar field of endeavor, teaches a catheter (100) having an offset guidewire lumen (121) eccentrically located within the catheter relative to a center axis of the catheter proximal to the distal end of the catheter [Griffith '885, col. 6, lines 60-61; FIGS. 1-2]. 
Griffith ‘885 further teaches that the guidewire is generally radially centered along the distal end of the catheter [via the “transition region” – see col. 6, lines 36-40; see FIG. 1 – distal end].   
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Harhen and Jackson to include advancing the catheter over the guidewire such that the guidewire is generally radially centered along the distal end of the catheter, and eccentrically located within the catheter relative to a center axis of the catheter proximal to the distal end of the catheter, as taught by Griffith ‘885, for the benefit of permitting/facilitating back loading of a guidewire [Griffith, Abstract, col. 6, line 67 – col. 7, line 1], as well as being a matter of design choice based on the requirements of a particular catheter application.  

44.	Claims 101 & 123-125 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Harhen and Jackson, as applied to claim 91 above, and further in view of U.S. Patent Application Publication No. 2016/0008635 to Burdette et al. ("Burdette") [Note: the relied upon portion of Burdette is supported by the Feb. 4, 2013 priority provisional application].
45.	Regarding claim 101, the combination of Harhen and Jackson teaches all of the limitations of claim 91 for the reasons set forth in detail (above) in the Office Action.  
	While Harhen teaches circulating cooling fluid through the interior of the balloon at a flowrate [¶0047]], the combination of Harhen and Jackson does not teach:
wherein circulating cooling fluid through the interior of the balloon comprises circulating cooling fluid at a flowrate of 30 to 50 ml/min.
Burdette, in a similar field of endeavor, teaches a catheter-based ultrasound transducer [Abstract], comprising a catheter body [¶[0052]; FIG. 1A], one or more transducers disposed about the catheter body [¶[0052]; FIG. 1A], and a cooling balloon surrounding the one or more transducers [¶[0058]; FIG. 1A].  Burdette further teaches an embodiment wherein a water flow rate of 40-50 ml/min was used for cooling the ultrasound ablation transducers [¶[0071]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Harhen and Jackson to utilize a known, art-recognized cooling fluid flow rate range, such as, e.g., a flow rate of 40-50 ml/min, as taught by Burdette, since it has been held that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
46.	Regarding claims 123-125, the combination of Harhen and Jackson teaches all of the limitations of claim 122 for the reasons set forth in detail (above) in the Office Action.  
While Harhen teaches circulating cooling fluid through the interior of the balloon at a flowrate [¶0047]], the combination of Harhen and Jackson does not teach:
wherein the target flowrate of cooling fluid through the delivery lumen and the return lumen is between 30-50 ml/min (claim 123);
wherein the target flowrate of cooling fluid through the delivery lumen and the return lumen is 40 ml/min (claim 124); nor
wherein the target flowrate of cooling fluid through the delivery lumen and the return lumen is less than 30 ml/min (claim 125). 
	Burdette, in a similar field of endeavor, teaches a catheter-based ultrasound transducer [Abstract], comprising a catheter body [¶[0052]; FIG. 1A], one or more transducers disposed about the catheter body [¶[0052]; FIG. 1A], and a cooling balloon surrounding the one or more transducers [¶[0058]; FIG. 1A].  Burdette further teaches an embodiment wherein a water flow rate of 40-50 ml/min was used for cooling the ultrasound ablation transducers [¶[0071]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Harhen and Jackson to utilize a known, art-recognized cooling fluid flow rate range, such as, e.g., wherein the target flowrate of cooling fluid through the delivery lumen and the return lumen is between 30-50 ml/min, is 40 ml/min, or less than 30 ml/min, since it has been held that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)

47.	Claims 105 & 106 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Harhen and Jackson, as applied to claim 104 above, and further in view of U.S. Patent Application Publication No. 2002/0022833 to Maguire et al. ("Maguire ‘833").
48.	Regarding claims 105 & 106, the combination of Harhen and Jackson teaches all of the limitations of claim 104 for the reasons set forth in detail (above) in the Office Action.  
The combination of Harhen and Jackson does not, however, teach:
electrically insulating an interior surface of the backing member to prevent electrical conduction between a guidewire and the backing member (claim 105); nor
wherein electrically insulating the interior surface of the backing member comprises electrically insulating the interior surface with polyimide (claim 106).
Maguire ‘833, in a similar field of endeavor, teaches a circumferential ablation device [¶[0226]] comprising an elongate catheter body (802) including a guidewire lumen (804) [¶’s [0228]-[0229]], an ultrasound transducer (1172) comprising a cylindrical tube having outer and inner tubular members (1176, 1178) and forms an interior bore [¶0345], and a transducer support structure comprising a backing member [metal surface portions (1224, 1226) - [¶0355]].  
	Maguire ‘833 further teaches that the transducer support [backing member] comprises an electrically insulating material along an interior surface of the central opening of the backing member, wherein the electrically non-conductive material comprises polyimide [support member (1218) is formed of polyimide; [[¶0353] and FIG. 37A].    
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Harhen and Jackson such to include electrically insulating an interior surface of the backing member to prevent electrical conduction between a guidewire and the backing member, and wherein electrically insulating the interior surface of the backing member comprises electrically insulating the interior surface with polyimide, in order to provide the benefit of protecting the inner lumen from the heat generated by the transducer, as taught by Maguire ‘833 [Maguire ‘833, ¶[0356]].

49.	Claims 110 & 111 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Harhen and Jackson, as applied to claim 109 above, and further in view of U.S. Patent No. 4,841,977 to Griffith et al. ("Griffith ‘977").
50.	Regarding claim 110, the combination of Harhen and Jackson teaches all of the limitations of claim 109 for the reasons set forth in detail (above) in the Office Action.  
The combination of Harhen and Jackson does not, however, teach:
wherein an impedance of the electrical cable matches an impedance of the ultrasound transducer.
Griffith ‘977, in a similar field of endeavor, teaches a catheter comprising an ultrasound transducer (70) and an electrical cable (116), wherein an impedance of the at least one electrical cable (116) substantially matches an impedance of the ultrasound transducer (70) [Griffith ‘977, col. 18, line 65 – col. 19, line 5; and FIG. 8B].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Harhen and Jackson such that an impedance of the electrical cable matches an impedance of the ultrasound transducer, in order to provide the benefit of obtaining the most efficient energy transfer, as taught by Griffith ‘977.51.	Regarding claim 111, the combination of Harhen, Jackson, and Griffith ‘977 teaches all of the limitations of claim 110 for the reasons set forth in detail (above) in the Office Action.  
Griffith ‘977 further teaches that the impedance of the electrical cable and the ultrasound transducer is approximately 40 to 60 ohms [Griffith ‘977 teaches 75 ohms (col. 18, line 65 – col. 19, line 5) which, as broadly as claimed, is “approximately” 60 ohms; note also the ohms values shown in FIG. 8B of Griffith ‘977].  

52.	Claim 114 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Harhen and Jackson, as applied to claim 91 above, and further in view of U.S. Patent Application Publication No. 2003/0125726 to Maguire et al. (“Maguire ‘726”).  
53.	Regarding claim 114, the combination of Harhen and Jackson teaches all of the limitations of claim 91 for the reasons set forth in detail (above) in the Office Action.  
	The combination of Harhen and Jackson does not, however, teach:
aligning a central opening of the ultrasound transducer with an internal guidewire passage of a distal tip of the catheter.
Maguire ‘726, in a similar field of endeavor, teaches a circumferential ablation device assembly (800) including an elongate catheter body (802) and an inner member (803) that provides a support member [backing member] for a cylindrical ultrasound transducer (830) [¶’s [0278]-[0280], & [0284]].  Maguire ‘726 teaches that the central opening of the backing member is generally aligned with the guidewire lumen of the catheter and an internal guidewire passage of the tip to permit the system to be delivered to a desired vascular position over a guidewire [inner member (803) is generally aligned with guidewire lumen (804) and internal guidewire passage of the tip such that the system can be tracked over guidewire (3502) - ¶’s [0327] (see also ¶[0283])].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Harhen and Jackson to include aligning a central opening of the ultrasound transducer with an internal guidewire passage of a distal tip of the catheter, in order to provide the benefit of steering the catheter via an over-the-wire arrangement, as taught by Maguire ‘726 [¶’s [0278-0280], [0283], [0284], [0295], FIGS. 31A-C].

54.	Claim 121 & 132 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Harhen and Jackson, and further in view of U.S. Patent Application Publication No. 2013/0123770 to Smith (“Smith”).  
55.	Regarding claim 121, the combination of Harhen and Jackson teaches all of the limitations of claim 120 for the reasons set forth in detail (above) in the Office Action.  
While Harhen teaches maintaining a desired pressure [¶[0038]], the combination of Harhen and Jackson does not teach:
wherein the internal pressure is 30 psig.
Smith, in a similar field of endeavor, relates to apparatus, systems, and methods for achieving intravascular renal neuromodulation via thermal heating [e.g., ¶[0002]].  More particularly, Smith teaches a device comprising an elongated catheter (202) having a catheter shaft (207), an ultrasound transducer (210) mounted on a portion of the catheter shaft, and an inflatable balloon (208) defining a cooling region of the catheter (202) [¶’s [0029], [0032]; FIG. 2].  Balloon (208) may be in fluid communication with a fluid source (212) and fluid-withdrawing source (214) through a set of lumens extending through the catheter (202).  To this end, the catheter (202) may include an inlet lumen (224) and an exhaust lumen (226), each in fluid communication with the interior of the balloon (208), to facilitate continuous flow of fluid to and from the balloon (208), respectively [¶[0033]].  Smith further teaches that fluid may be delivered to balloon (208) at relatively high operating pressure, which may be in the range of about 30 to 200 psig in some instances [¶[0034]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Harhen and Jackson to utilize a known, art-recognized internal pressure including, e.g., 30 psig, as taught by Smith, since use of such an internal pressure value was recognized as part of the ordinary capabilities of one skilled in the art (as demonstrated by Smith), and one of ordinary skill in the art would have been capable of utilizing such a known internal pressure value in the known method of Harhen/Jackson, and the results would have been predictable to one of ordinary skill in the art.   KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
56.	Regarding claim 132, the combination of Harhen and Jackson teaches all of the limitations of claim 91 for the reasons set forth in detail (above) in the Office Action.  
	While Harhen teaches use to heat tissue surrounding a tubular anatomical structure [e.g., ¶[0011]], Harhen does not explicitly teach use in the renal artery.  As such, the combination of Harhen and Jackson does not teach:
wherein advancing the catheter comprises advancing the catheter intraluminally such that the ultrasound transducer is positioned within a renal artery of the subject, and wherein activating the ultrasound transducer comprises activating the ultrasound transducer to ablate renal nerve tissue.  
Smith, in a similar field of endeavor, relates to apparatus, systems, and methods for achieving intravascular renal neuromodulation via thermal heating [e.g., ¶[0002]].  More particularly, Smith teaches a device comprising an elongated catheter (202) having a catheter shaft (207), an ultrasound transducer (210) mounted on a portion of the catheter shaft, and an inflatable balloon (208) defining a cooling region of the catheter (202) [¶’s [0029], [0032]; FIG. 2].  Balloon (208) may be in fluid communication with a fluid source (212) and fluid-withdrawing source (214) through a set of lumens extending through the catheter (202).  To this end, the catheter (202) may include an inlet lumen (224) and an exhaust lumen (226), each in fluid communication with the interior of the balloon (208), to facilitate continuous flow of fluid to and from the balloon (208), respectively [¶[0033]].  
	Smith further teaches that catheter (202) may be configured to advance into a body lumen having a vessel wall (220) (e.g., a renal artery) to ablate a body tissue (222) (e.g., renal nerves or ganglia) [e.g., ¶[0030]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Harhen and Jackson to include advancing the catheter comprises advancing the catheter intraluminally such that the ultrasound transducer is positioned within a renal artery of the subject, and wherein activating the ultrasound transducer comprises activating the ultrasound transducer to ablate renal nerve tissue, since such a treatment method was recognized as part of the ordinary capabilities of one skilled in the art (as demonstrated by Smith), and one of ordinary skill in the art would have been capable of applying this known treatment method technique to the known method of Harhen/Jackson, and the results (treating the renal artery) would have been entirely predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

57.	Claim 126 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Harhen and Jackson, as applied to claim 117 above, and further in view of U.S. Patent Application Publication No. 2014/0039477 to Sverdlik et al. (“Sverdlik”).  
58.	Regarding claim 126, the combination of Harhen and Jackson teaches all of the limitations of claim 117 for the reasons set forth in detail (above) in the Office Action.  
The combination of Harhen and Jackson does not, however, teach:
wherein the catheter is a 5 French or 6 French catheter.  
Sverdlik, in a similar field of endeavor, relates to an ultrasound transducer and system for delivering ultrasound energy for medical treatment, for example, intravascular treatment [¶[0074]].  Sverdlik further teaches use of a catheter sized to fit into blood vessels, including a 5 French catheter [see ¶[0226] (“Referring back to FIG. 1, in an exemplary embodiment of the invention, catheter 1222 is small enough to fit into blood vessels for treatment. Exemplary non-limiting sizes of catheter 1222 are 5 French, 7 French, 9 French, 11 French, 15 French, 21 French, or other smaller, intermediate or larger sizes”)]. 
Given that Harhen already teaches use in tubular anatomical structures, including, e.g., veins [e.g., ¶’s [0011], [0016], [0027]], it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Harhen and Jackson to select an art-recognized catheter size known to be suitable for use in blood vessels, such as 5 French, as taught by Sverdlik, since such a modification amounts merely to the substitution of one known catheter size for another, yielding predictable results (a size suitable for use in a blood vessel) to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

59.	Claims 128-131 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Harhen and Jackson, as applied to claim 117 above, and further in view of U.S. Patent Application Publication No. 2008/0215031 to Belfort et al. (“Belfort”).  
60.	Regarding claims 128-131, the combination of Harhen and Jackson teaches all of the limitations of claim 117 for the reasons set forth in detail (above) in the Office Action.  
	As previously noted above (in the rejection of independent claim 91), the combination of Harhen and Jackson teaches a first pump, a first reservoir, a first movable member, and a first stepper motor for providing circulation of cooling liquid at a desired, controlled temperature, while maintaining a desired pressure, and a desired flowrate. 
	The combination of Harhen and Jackson does not, however, teach use of a second pump (and its associated components), and therefore fails to teach the following emphasized limitations:

wherein the syringe pump comprises a first pump coupled to the delivery lumen and a second pump coupled to the return lumen, wherein the second pump is configured to create a vacuum through the return lumen (claim 128); 
wherein the first and second pumps provide sufficient force to achieve a required backpressure at a desired flowrate of cooling fluid (claim 129);  
wherein the first pump comprises the reservoir and the movable member and the second pump comprises a second reservoir and a second movable member (claim 130); and 
wherein the movable member and the second movable member are configured to be selectively moved by one or more stepper motors (claim 131). 
            However, Belfort, in a similar field of endeavor, teaches a medical device comprising a balloon and a bifurcated inflation lumen [(32a, 32b)], wherein each one of such bifurcated lumens may be attached to a control means [fluid transfer device], thereby allowing, inter alia, substantially continuous circulation of a physiological medium into and out of the balloon [Belfort, ¶[0053]].    
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Harhen and Jackson to include a second pump, a second reservoir, a second movable member, and a second stepper motor, and more particularly wherein the syringe pump comprises a first pump coupled to the delivery lumen and a second pump coupled to the return lumen, wherein the second pump is configured to create a vacuum through the return lumen, wherein the first and second pumps provide sufficient force to achieve a required backpressure at a desired flowrate of cooling fluid, wherein the first pump comprises the reservoir and the movable member and the second pump comprises a second reservoir and a second movable member, and wherein the movable member and the second movable member are configured to be selectively moved by one or more stepper motors, since such a modification amounts merely to the substitution of one known cooling fluid circulation configuration or arrangement for another, yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Conclusion
61.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794

/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794